Citation Nr: 1757145	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-48 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to March 1989.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denied service connection for bilateral hearing loss.  The Veteran appealed.  Following receipt of the September 2016 statement of the case (SOC) last adjudicating this matter, he submitted additional pertinent evidence.  Such evidence is to be reviewed initially by the agency of original jurisdiction (AOJ), which here is the RO, unless this right is waived or the benefit sought is allowed in full.  38 C.F.R. § 20.1304(c) (2017).  

Waiver is automatic when there is no written indication to the contrary for matters involving a substantive appeal received on or after February 2, 2013.  38 U.S.C. § 7105(e)(1) (2012).  The substantive appeal concerning this matter was received in October 2016.  As the Appellant has not provided any statement requesting initial review by the AOJ/RO, it is undertaken by the Board herein.  Review of the claims file by the Board at this time shows that additional development is required.  This matter accordingly is REMANDED.  Please note that it has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

REMAND

Service connection requires a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Hearing loss is a disability for VA purposes when the pure tone threshold at any frequency from 500 to 4000 Hertz is 40 decibels or greater, the pure tone threshold at three or more such frequencies is 26 decibels or greater, or the speech recognition score using the Maryland CNC test is less than 94 percent.  38 C.F.R. § 3.385 (2017).  

Here, the Veteran underwent a VA medical examination regarding his hearing in September 2015, when his hearing was found to be normal, and none of the aforementioned criteria were met.  It is reiterated that additional evidence was later submitted by the Veteran, however.  This evidence, January 2017 and May 2017 private medical examinations, includes graphical pure tone threshold results instead of chart/numerical results.  Precise interpretation by the Board is not possible.  Efforts must be made to obtain clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown, 7 Vet. App. 471 (1995).  Efforts must be made to identify the test used to obtain speech recognition results at the former examination.  Id.  

Although precise interpretation by the Board of the pure tone threshold results from the 2017 private medical examinations is not possible, those from the May 2017 examination convey that the Veteran's hearing loss has worsened to the point of qualifying as a disability since his 2015 VA medical examination (and appear to be higher than 40 decibels at all frequencies in the right ear).  Moderate to severe hearing loss in this ear was diagnosed based on them.  The VA medical examination no longer fully describes the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  This means it is no longer adequate, as required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Arrangements must be made for the Veteran to have a new VA medical examination.  This examination must include the provision of a VA medical opinion supported by a clear and full explanation as to how it was reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  No such opinion was included as part of the 2015 VA medical examination, even though requested, because no diagnosis was made.  Now that the lack of diagnosis is not valid, the request remains to be fulfilled.  To facilitate provision of a fully informed opinion, any outstanding treatment records should be obtained prior to the new examination.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Based on the above, a REMAND is directed for the following (expedited handling is required because this matter has been advanced on the Board's docket):

1.  Ask the Veteran to provide enough information along with an authorization for VA to contact the facilities that performed his January 2017 and May 2017 private medical examinations.  If he does so, ask them to clarify the reported graphical pure tone threshold results by interpreting them into chart/numerical results.  Also ask the January 2017 facility to identify the test used to obtain speech recognition results.  Associate all responses received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records.  Also ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completing the above, arrange for the Veteran to undergo a VA medical examination regarding his hearing.  The examiner shall review the claims file and interview the Veteran regarding his history of noise exposure during and after service as well as his symptoms to include impact on daily life and work.  All necessary tests including pure tone audiometry and the Maryland CNC then shall be performed by the examiner.  Any hearing loss, whether bilateral or in only one hear, next shall be diagnosed.

The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss diagnosis made is related to the Veteran's conceded noise exposure as a cannon crewmember and assistant gunner during service.  A clear and full explanation as to how this opinion was reached shall be provided.  Pertinent evidence thus should be discussed.  A copy of, or at least a citation to, any medical literature discussed also should be provided.  Each of the aforementioned actions finally shall be documented by the examiner in a report to be placed in the claims file.  

4.  Finally, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Issue a rating decision if the determination is favorable to him.  If it is unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made-as may his failure to report for a scheduled VA medical examination.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, 





(CONTINUED ON NEXT PAGE)
whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).


